


110 HR 898 IH: Veterans Employment and Respect Act of

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 898
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Ms. Schwartz (for
			 herself and Mr. Ramstad) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers to claim a work opportunity credit for hiring military service
		  personnel returning from service in Iraq or Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Employment and Respect Act of
			 2007.
		2.Work opportunity
			 credit allowable for hiring military service personnel returning from service
			 in Afghanistan or Iraq and for hiring dependents of Afghanistan and Iraq-era
			 veterans
			(a)In
			 generalParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 (relating to members of targeted groups) is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(J)a qualified
				veteran of Afghanistan or
				Iraq.
					.
			(b)DefinitionsSubsection (d) of section 51 of such Code
			 is amended by redesignating paragraphs (11) through (13) as paragraphs (12)
			 through (14), respectively, and by inserting after paragraph (10) the following
			 new paragraph:
				
					(11)Qualified
				veteran of Afghanistan or IraqThe term qualified veteran
				of Afghanistan or Iraq means any veteran (as defined in paragraph
				(3)(B)) who is certified by the designated local agency—
						(A)as having
				performed services—
							(i)in an area designated by the President
				pursuant to the subparagraph as the Operation Iraqi Freedom Area
				or as the Operation Enduring Freedom Area, and
							(ii)during the period after October 6, 2001,
				before the date that the President specifies as the termination of United
				States combatant activities in such area, respectively, and
							(B)as having a hiring date which is not more
				than 2 years after the date that the veteran is discharged or released from
				active duty in the Armed Forces of the United States
				.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
